PER CURIAM.
Appellant raises two points in this appeal. We find no merit in the first point.
As to the second point, the judgment indicates that appellant was found guilty of a first degree felony punishable by life. Appellant was charged with, convicted of, and sentenced for armed robbery with a weapon which is a simple felony of the first degree. The robbery charge did not allege a deadly weapon which would make this a first degree felony punishable by life. *713Therefore, we remand for correction of the judgment. Otherwise, affirmed.
SCHEB, A.C.J., and LEHAN and HALL, JJ., concur.